PER CURIAM.
The respondent J.M.P.U. seeks reversal of the trial court’s adjudication of dependency based on the trial court’s denial of his third motion for recusal. We find no error in the trial court’s decision that the motion for recusal was legally insufficient, as well as untimely. The record reflects that the motion did not allege facts which demonstrated a well-founded belief that the respondent was unable to receive a fair trial from the trial court judge. See Thompson v. State, 759 So.2d 650, 659 (Fla.2000) (“the fact that a judge has ruled adverse to the party in the past does not constitute a legally sufficient ground for a motion to disqualify”). The record also reflects that the motion was clearly untimely. See Fischer v. Knuck, 497 So.2d 240, 243 (Fla.1986).
Affirmed.